           Case 2:20-cv-01071-TSZ-MLP Document 14 Filed 10/14/20 Page 1 of 1




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   NICHOLAS STERLING LITTLE,

 9                             Petitioner,                Case No. C20-1071-TSZ-MLP

10          v.
                                                          ORDER GRANTING MOTION FOR
11   RONALD HAYNES,                                       EXTENSION OF TIME

12                             Respondent.

13

14          Finding good cause, the Court GRANTS Respondent’s Motion for an Extension of Time

15   to File Answer (dkt. # 12). Respondent shall file his Answer to Petitioner’s habeas petition on or

16   before November 13, 2020. The Clerk is directed to send copies of this Order to the parties and

17   to the Honorable Thomas S. Zilly.

18          Dated this 14th day of October, 2020.


                                                          A
19

20                                                        MICHELLE L. PETERSON
                                                          United States Magistrate Judge
21

22

23



     ORDER GRANTING MOTION FOR
     EXTENSION OF TIME - 1
